The Honorable Mike Bearden State Senator P.O. Box 1824 Blytheville, AR  72316
Dear Senator Bearden:
This is in response to your request for an opinion on the following two questions regarding county surveyors:
     (1) Must a registered surveyor live in the county to be eligible to seek or hold the office of county surveyor?
     (2) If a county does not have a person who seeks or holds the office of county surveyor, who, if anyone, has the authority to appoint one?
In response to your first question, it is my opinion that the office of county surveyor is subject to A.C.A. 14-14-1306(a) (1987)'s requirement that all county officers reside in their respective counties.  Thus, a registered surveyor must live in the county to be eligible to hold the office of county surveyor.
With respect to your second question, it is my opinion that if no one seeks or holds the office of county surveyor, the office may be declared vacant by the county quorum court pursuant to A.C.A. 14-14-1309(a)(2) (1987).  The vacancy may then be filled by the county quorum court through the process of resolution in accordance with A.C.A. 14-14-1310 (1987).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh